On Motion for Rehearing.
Our original opinion embodies the statement that an affirmative finding on either issue No. 1 or No. 2 would have entitled plaintiffs to a recovery. That was correct in so far as it related to issue No. 1, but not as to issue No. 2, which presented a defense to plaintiffs’ suit, based on what was claimed to have occurred at the ranch, and not a theory of recovery by plaintiffs. And, while the defense submitted in issue No. 2 was not sustained by the jury, yet the finding on issue No. 3, in connection with a negative finding on issue No. 1, was a complete defense at all events.
With the foregoing correction of the error above indicated, the motion of plaintiffs in error is overruled.